Appellant was convicted in the County Court of Kendall County for failing to dip certain live stock in accordance with the provisions of what is known as the Tick Eradication Law and punished by a fine of $25.
There is no statement of facts nor bill of exceptions in the record. There appears a lengthy motion in arrest of judgment presenting sundry reasons why the information is not sufficient. We have carefully examined the State's pleadings in the case. Same charge, in substance, that appellant owned, controlled and cared for certain cattle, horses, asses and mules on a certain date; that on said date said animals were on premises owned by appellant in Kendall County, which premises and county were quarantined under the orders of the Live Stock Sanitary Commission of Texas in accordance with law; that said animals had been on a certain date exposed to the fever carrying tick, after which, upon ascertainment of such fact, the Live Stock Sanitary Commission in writing on May 2, 1921, had directed appellant to dip said animals in a certain named vat in said county, which vat contained the solution prescribed in said statute, which dipping direction also included the hours at which appellant was to dip said cattle, *Page 457 
and that same were to be dipped on May 18, 1921; that appellant unlawfully and wilfully failed and refused to dip said animals at said time and place.
This we think a sufficient complaint and information charging a violation of this statute. It follows that in our judgment the motion in arrest of judgment was properly overruled. The information being sufficient and the record containing no statement of facts, no error appears, and the judgment will be affirmed.
Affirmed.